Citation Nr: 0335610	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  99-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island



THE ISSUE

Entitlement to an effective date earlier than February 1997 
for the grant of service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from March 1959 to March 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that granted service 
connection for major depressive disorder, effective from 
February 1997.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A review of the record 
does not show that such a notice was sent to the veteran with 
regard to his claim for an earlier effective date for the 
grant of service connection for a psychiatric disability.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that he has a full year to 
respond to a VCAA notice.

In the substantive appeal dated in July 2001, the veteran's 
representative argues that there was clear and unmistakable 
error (CUE) in the October 1989 RO rating decision that 
denied service connection for a psychiatric disability and 
the statement of the case sent to the veteran in August 1990.  
In this correspondence, the representative also argues that 
the veteran replied to the August 1990 statement of the case 
with correspondence dated in March 1991 which constitutes a 
substantive appeal or an application to reopen the claim for 
service connection for a psychiatric disability.  The 
representative argues that this application to reopen the 
claim for service connection for a psychiatric disability is 
still active because the RO's correspondence to the veteran 
in response to his March 1991 correspondence was sent to an 
incorrect address.  The representative's statements 
constitute claims for an earlier effective date for the grant 
of service connection for a psychiatric disability based on 
various grounds that are "inextricably intertwined" to the 
claim for an earlier effective date for the grant of service 
connection for a psychiatric disability being considered in 
this appeal, and those claims should be adjudicated 
simultaneously.  Smith v. Gober, 236 F. 3d 1370 (Fed. Cir. 
2001).

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be advised of the 
evidence needed to support his claim for 
an earlier effective date for the grant 
of service connection for a psychiatric 
disability.  This notice should advise 
him of the evidence that he must submit 
and of the evidence VA will attempt to 
obtain.  He should be advised that he has 
one year to submit any evidence and, if 
he would like his appeal decided without 
delay, he can tell VA that he wishes to 
waive any remaining time period he has to 
respond to this notice.

2.  After the above development, the RO 
should review the claim for an effective 
date earlier than February 1997 for the 
grant of service connection for a 
psychiatric disability, including the 
claim for an effective date earlier than 
February 1997 for the grant of service 
connection for a psychiatric disability 
based on CUE in the October 1989 RO 
rating decision.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




